Citation Nr: 1439090	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cracked vertebra with associated headaches.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding from the penis.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.  He died on May [redacted], 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin

In a January 2008 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for cracked vertebra with associated headaches, entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding from the penis, and entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.  

The Veteran died during the pendency of his claim.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013) permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.  A May 2011 RO decision granted the appellant's request for substitution for these claims.
A January 2010 rating decision, in pertinent part, denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation under 38 C.F.R. § 1318.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's certificate of death lists non-small cell carcinoma of the lung and brain metastasis as the cause of death.  The appellant has made several contentions with regard to the cause of the Veteran's death.

She has contended that the Veteran's fatal lung cancer was caused by leaking stomach acids from his damaged esophagus, due to surgery performed in 1991, and the gastroesophageal reflux disease (GERD) symptoms he has had since that time.  In addition, she has disputed the finding that the Veteran's lung cancer was caused by smoking. 

She has also alleged that the VA missed medical evidence that would have allowed for an earlier diagnosis of lung cancer, under the provisions in 38 U.S.C.A. § 1151.  

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's certificate of death indicates that he died while a patient at the Rice Lake Convalescent Center.  In addition, the Veteran's private medical records reflect that he was transferred there on May 5, 2009.  These records are not in the claims file and should be obtained on remand.  

The appellant's representative listed as evidence a March 2003 VA medical record, stating that the Veteran had three vague hazy densities located within the anterior and posterior segments of the lung.  Her representative also pointed out that a 2006 VA radiology report (on Page 339 of printed out VA medical records) stated that the last chest x-ray revealed clear lungs and that the clinical history on the follow up of the left upper lobe nodules reflected decreased breath sounds in the left lower lobe with wheezing. The remainder of the report (on pages starting at 340) was apparently not printed out and included in the claims file.  In fact, large sequences of page numbers are missing from this printout of medical records, and are not included in Virtual VA or VBMS.  On remand, the entire print out of this set of documents should be included in the record.

VA medical records reflect that the Veteran had achalasia with distal esophageal stricture and prestricture dilatation, and in June 1991, underwent an esophageal balloon dilation.  Chest discomfort followed, and an esophageal perforation was found.  He underwent an emergent thoracotomy with a patch of the perforated esophagus.  A week later, the Veteran was seen for nausea and vomiting and underwent exploratory celiotomy, reduction of paraesophageal hernia, gastroplexy.  Findings of adhesions and a defect in the diaphragm were shown.  The Veteran filed a claim for benefits under 38 U.S.C.A. § 1151 for the results of this surgery, and was granted benefits for status post esophageal perforation with repair through left thoracotomy and status post repair of paraesophageal hernia with gastropexy and diaphragmic defect due to this surgery.

An April 2001 x-ray report reflected a one centimeter round nodule overlying right anterior second rib.  A July 2001 CT scan revealed nodular air opacities.  A March 2002 CT scan revealed a new patchy air space opacity within the right upper lobe. 

A February 2005 VA medical record reflects that the Veteran had recurrent aspiration pneumonia from esophageal repair and chronic reflux.  

The February 2009, Operative Report from the Lakeview Medical Center shows a preoperative diagnosis of metastatic lung cancer.  A March 2009, Emergency Room report from the Lakeview Medical Center shows non-small cell lung carcinoma with brain metastasis.

The RO obtained an opinion in February 2011 as to whether the Veteran's service-connected disabilities contributed to his death.  The examiner found that, based on statistics and his long history of tobacco use, the Veteran's lung cancer was almost surely due to smoking tobacco.  The examiner opined that his acid reflux was unrelated to his cancer, as acid reflux had been associated with cancers of the GI system, but that it had not been associated with non-small cell lung cancer.  He concluded that his service-connected diaphragmic hernia, hiatal hernia, and acid reflux or "acid flow into the pleural cavity" did not cause or contribute to the development of the Veteran's lung cancer.  In addition, the examiner noted that the VA examiner who treated the Veteran performed a thoughtful analysis in December 2008 of his pulmonary nodule, and that his choice of doing observation with serial CT scans was what most pulmonologists would have chosen, and that, even if a PET scan were performed earlier, the prognosis of his lung cancer would not have been altered.
 
The Board finds that an addendum opinion is necessary for the following reasons.  

The examiner has opined that the most likely cause of the Veteran's lung cancer was smoking.  However, the Board notes that the appellant has submitted an internet article showing that, about 10 years after quitting, an ex-smoker's risk of dying from lung cancer is 30 to 50 percent less than if they continued to smoke.  In addition, if an individual stops smoking at age 50, the risk of lung cancer is cut in half.  The evidence reflects that the Veteran stopped smoking in 1991.  The Veteran was diagnosed with lung cancer in February 2009, and died in May 2009, at the age of 75.  In 1991, the Veteran would have been 57 years old.  He stopped smoking 18 years prior to his diagnosis.  On remand, the examiner should address the treatise evidence and indicate whether it changes the opinion regarding smoking as the cause of the Veteran's death.

The examiner found that acid reflux was unrelated to his cancer, as acid reflux had been associated with cancers of the GI system but that it had not been associated with non-small cell lung cancer.  However, here, the appellant argues that stomach acid leaked into his chest, and possibly his lungs, during the procedure performed in 1991.  In addition, the evidence shows that the Veteran has recurrent aspirational pneumonia from esophageal repair and chronic reflux.  See February 2005, January 2009 VA medical records.  On remand, the examiner should determine whether the Veteran had stomach acid leaking into this chest/lungs and the likelihood that this would have caused his lung cancer.

The appellant also claims that the VA missed earlier signs of the Veteran's lung cancer, and that the failure to timely treat the lung cancer was a reason that it could not be treated successfully.  Diagnostic testing results in 2001 and the 2003 results relayed by the appellant's representative, showing a one centimeter round nodule overlying right anterior second rib, nodular air opacities, a new patchy air space opacity within the right upper lobe, and vague hazy densities located within the anterior and posterior segments of the lung, should be discussed.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records reflecting his final treatment at the Rice Lake Convalescent Center beginning on May 5, 2009, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Ensure that all pertinent VA medical records are included in the claims file.  In particular, the March 2003 medical record, reflecting three vague hazy densities located within the anterior and posterior segments of the lung, and the entire 2006 VA radiology report (on pages 440-449 of the printed out VA medical records) must be obtained and associated with the record.

3.  The Veteran's claims file should be provided to the VA examiner who provided the February 2011 opinion, if available, to provide an addendum opinion with regard to the cause of the Veteran's death.  If this examiner is unavailable, provide the Veteran's claims file to a similarly qualified examiner for the following addendum opinion.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed opinion or in an addendum.

(a) The examiner should determine whether stomach acid leaked into the Veteran's pleural cavity as a result of the June 1991 treatment and surgery, or the residuals which include status post esophageal perforation with repair through left thoracotomy and status post repair of paraesophageal hernia with gastropexy and diaphragmic defect.  In so determining, the examiner should address the records showing the June 1991 treatment and the fact that the Veteran was noted to have achalasia and aspirational pneumonia.

If it is determined that stomach acid leaked into the Veteran's lungs/pleural cavity as a result of his June 1991 treatment and surgery, or the residuals, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that this played a material causal role in the Veteran's death or contributed substantially and materially to the Veteran's fatal non-small cell lung cancer, to include whether it caused or chronically worsened the Veteran's fatal non-small cell lung cancer.

With regard to the Veteran's smoking, the examiner must address the April 2011 submission of an internet article showing that, about 10 years after quitting, an ex-smoker's risk of dying from lung cancer is 30 to 50 percent less than if they continued to smoke and, if an individual stops smoking at age 50, the risk of lung cancer is cut in half.  The Veteran reportedly stopped smoking in 1991, when he was 57 years old and was diagnosed with lung cancer in February 2009.  He stopped smoking 18 years prior to his diagnosis.  

(b) The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran.  If so was this proximately caused by the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or the result of an event not reasonably foreseeable.  

In so opining, the examiner should address the diagnostic testing results in 2001 and 2003 showing a one centimeter round nodule overlying right anterior second rib, nodular air opacities, a new patchy air space opacity within the right upper lobe, and vague hazy densities located within the anterior and posterior segments of the lung, and whether there was any relationship to the Veteran's lung cancer.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

